PER CURIAM.
On February 19, 1965, a complaint was; filed with the trial committee of the Board of Governors of the Kentucky Bar Association charging that respondent, Nixon C. Duncan, was convicted in Jefferson Circuit Court on May 13, 1964, on a charge of uttering checks knowing them to contain forged endorsements. The conviction resulted from respondent’s plea of guilty.
*704The trial committee conducted a hearing, pursuant to proper notice, at which respondent failed to appear. Preliminary to the hearing, Kenneth L. Anderson, an attorney, was appointed by the trial committee to protect the interest of respondent and to notify him of the proceedings. Diligent efforts were made by Mr. Anderson to communicate with respondent, but they were without results.
On May 14, 1965, respondent was served with rule issued. by this court. He has not answered the rule or briefed the case. In fact, he has remained as silent as the tomb since this proceeding was commenced.
The Board of Governors through its trial committee recommended the permanent disbarment of respondent. Such recommendation is now accepted and followed. Accordingly, it is ordered by this court that respondent, Nixon C. Duncan, be permanently disbarred from the practice of law in this Commonwealth.